This is one of the so-called Utica bridge cases, and its decision is controlled by the decisions of the Morrissey and Ackerman cases. Claimant sustained injuries as a result of the accident, the tearing of the ligaments of the right leg near the hip. There were no broken bones. She was in bed three weeks and walked on crutches three months. She also sustained a cut on the left leg, and an injury across the back. She suffered intense pain, and two and a half years after the accident, there was a stiffness in the left knee, and she cannot flex the leg. She is permanently lame. Her physician testified that he believes her injuries are permanent. It is the judgment of the Court, that the claim be denied, without prejudice to the right of claimant to present her claim to the legislature, and with the statement, that if it were within our power, we would award to claimant the sum of two thousand dollars.